Citation Nr: 1445213	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  07-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection or a thyroid condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a heart condition, claimed as heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1975, and subsequent service in the Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge at the RO in February 2009.  A transcript of his hearing has been associated with the record.  

The appeal was remanded for development of the record in October 2009 and December 2011.


FINDINGS OF FACT

1.  A disability characterized by headaches was not manifest in service or within one year of discharge; no current headache disability is related to service.

2.  A thyroid condition was not manifest in service and no there is no current thyroid condition that is related to service.  

3.  The Veteran has not had a PTSD diagnosis conforming to DSM-IV criteria at any time during the pendency of this appeal; an acquired psychiatric disorder other than PTSD was not manifest in service and is unrelated to service.

4.  A heart condition was not manifest in service and cardiovascular renal disease was not manifest within one year of discharge; there is no current heart that is related to service.


CONCLUSIONS OF LAW

1.  A headache disability was not incurred or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  A thyroid condition was not incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  A heart condition was not incurred or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A June 2006 letter discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claims.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, available service, VA, and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Board notes that the Veteran's service treatment and personnel records appear to be unavailable.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, the Veteran has been advised of alternate sources of information that might be identified or submitted to support his claims, and the originating agency has taken steps to obtain all available service records.  

The Board also notes that the Veteran also was afforded a hearing before the undersigned during which he and his wife presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system and cardiovascular renal disease may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Migraine Headaches

On National Guard enlistment examination in November 1978, the Veteran denied frequent or severe headache.  

The Veteran underwent an employment physical examination in January 1983 for a job as a nursing assistant at a VA medical center (VAMC).  He denied head injury.  

Private treatment records reflect that the Veteran was involved in a motor vehicle accident in August 1983, and sustained a fracture to his C2 vertebra.  He was placed in Gardner-Wells tongs for skeletal cervical traction.  

An October 1995 VA treatment record indicates the Veteran's report of a blood pressure problem and headaches.  He reported that he had gone for an employment physical examination the previous week and that his blood pressure was found to be elevated.  He further reported a frontal headache for seven to ten days.

In July 2001, the Veteran indicated that he had sustained a head injury during service.  

A February 2002 VA treatment record notes the Veteran's report of off and on headaches for two years.  The provider noted a history of a motor vehicle accident with trauma to the neck.  The assessment was headache secondary to cervical spondylosis, rule out migraine, rule out tension headache.  

During his February 2009 hearing, the Veteran testified that he was treated for headaches during service, and given aspirin or Ibuprofen.  He indicated that he had experienced ongoing problems with headaches since service.  

On VA examination in August 2010, the Veteran's history was reviewed.  The examiner noted that the Veteran gave an eight month history of headaches in 2006.  At the time of the present examination, the Veteran reported headaches beginning in the mid-1980s.  He denied taking prophylactic drugs, and no migraine type drugs.  He denied having experienced headaches during service from 1973 to 1975.  The assessment was traction headache, not classic migraine.  The examiner concluded that there was no evidence for classic migraine headaches in service or exacerbated by service.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed headache disability.  While the post-service records include the Veteran's complaints of headaches, the most competent and probative evidence of record does not etiologically link any such complaints or findings to service or any incident therein.  Notably, the Veteran's first complaints of headaches recorded in the record date to October 1995, when he reported a seven to ten day history.  

To the extent that the Veteran asserts that he has a headache disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any currently diagnosed headaches because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

Moreover, the Board notes that the Veteran has not been entirely consistent in his reports of headaches and their onset.  On National Guard enlistment in November 1978, he denied frequent or severe headache.  He denied head injury in January 1983.  Conversely, the Veteran stated in July 2001that he had sustained a head injury in service, and at his February 2009 hearing he testified that he was treated for headaches during service.  Finally, during an August 2010 VA examination, he denied having experienced headaches during service, and reported onset of his headaches in the mid-1980s.  As noted above, the Veteran was involved in a motor vehicle accident in 1983, sustaining fractures to a cervical vertebra.  
Based on the numerous inconsistencies in the Veteran's statements regarding his headache symptoms and their onset, the Board concludes that his statements regarding symptoms in service and in the years thereafter are not credible.  

The Board additionally notes that a VA provider who examined the Veteran in February 2002 noted the Veteran's history of a motor vehicle accident and assessed headache secondary to cervical spondylosis.  The August 2010 examiner reviewed the Veteran's history and determined that the claimed headaches were not related to service.  These providers reached their conclusions based on review of the Veteran's history.  In assigning high probative value to these findings, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, and discussed the rationale underlying her conclusions.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA providers' findings to be of greater probative value than the Veteran's unsupported statements to the contrary.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to headaches, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 

	Thyroid

The Veteran attempted to enlist in the National Guard in August 1977.  On enlistment examination, an X-ray revealed that his trachea was displaced to the right by a probable thyroid or neck mass.  The examiner also noted that there might be cardiac abnormality.  The Veteran was referred to VA for evaluation.  

An August 1977 VA treatment record indicates that there as a thyroid mass; the provider indicated that it was probably a benign goiter.  

VA records dated in August 1978 indicate that the Veteran was found to have a cold nodule in the left lobe of his thyroid in June 1978.  A left lobectomy was performed in August 1978 and a frozen section revealed follicular adenoma with no sign of carcinoma.  The postoperative course was uneventful.  The Veteran was placed on hormone replacement.  

On National Guard enlistment examination in November 1978, the Veteran endorsed thyroid trouble.  He specified that he had undergone a thyroid operation 

The Veteran underwent an employment physical examination in January 1983 for a job as a nursing assistant at a VA medical center (VAMC).  He endorsed thyroid trouble.  The examiner noted that the Veteran was treated with surgery at a VA facility in 1979 for a thyroid problem.  

An October 2003 VA treatment record notes that the Veteran presented regarding the possibility that the might need medication for his thyroid.  He reported that he had a cyst removed from his thyroid in 1981.  The provider indicated that the Veteran's physical examination was unremarkable.  He further noted that a thyroid stimulating hormone (TSH) blood test was within normal  limits.  

In October 2005, a VA endocrinologist noted the Veteran's history of follicular thyroid adenoma and left lobectomy in 1978.  He indicated that TSH had been normal in June 2005.  The Veteran complained of might sweats; he denied diarrhea, heat intolerance, palpitations, tremor, and other related problems.  Objectively, the right lobe of the Veteran's thyroid was slightly prominent; the provider indicated that this might be compensatory.  He noted that the Veteran was clinically and biochemically euthyroid.  

During his February 2009 hearing, the Veteran testified that he noticed shortness of breath during service, and that following service, a cyst was discovered on his thyroid.  He indicated that he was told that he would need medication for the rest of his life, but that he had stopped taking it because he did not follow up.  

On VA examination in August 2010, the Veteran's history was reviewed.  The examiner noted that the Veteran had normal TSH tests in the previous several years and did not suffer from hot or cold intolerance, tremor, or hair loss.  He indicated that the Veteran did not have signs of underactive thyroid or hypothyroidism, and was on no medication at the time.  The assessment was benign follicular adenoma left thyroid, excised, clinically euthyroid.  The examiner concluded that he saw no evidence of thyroid disease in service or exacerbated by service.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for a thyroid disorder.  In this regard, the Board notes that partial thyroidectomy was performed in 1977, following the Veteran's separation from service and prior to his enlistment in the National Guard.  There is no competent evidence of a current thyroid disorder that is related to service.  Rather, evidence pertinent to this claim indicates that the Veteran has normal thyroid function.  

To the extent that the Veteran asserts that he has a thyroid disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints including shortness of breath during service, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of a thyroid disorder because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  In this case, a VA examiner noted in August 2010 that the Veteran had normal TSH tests and did not report from symptoms suggestive of a thyroid disorder.  He concluded that the Veteran was clinically euthyroid.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the evidence demonstrates that the Veteran has normal thyroid functioning.  As such, service connection for a thyroid disorder unwarranted on the basis that there is no competent evidence of a current disability.  

The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2013). 

	Acquired Psychiatric Disorder

The Veteran asserts that he has PTSD that is related to his active service.  However, there are other psychiatric diagnoses of record, including anxiety disorder not otherwise specified (NOS).  The Court  has held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders.  Accordingly, the Board has recharacterized the issues as service connection for an acquired psychiatric disorder, to include PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  The Board notes that 38 C.F.R. § 4.125(a) requires that the diagnosis of PTSD conform to the DSM-IV criteria.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  In this case, the record does not reflect combat service.  

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  

On National Guard enlistment examination in November 1978, the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  

The Veteran underwent an employment physical examination in January 1983 for a job as a nursing assistant at a VA medical center (VAMC).  He denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  

Private treatment records reflect that the Veteran was involved in a motor vehicle accident in August 1983, and sustained a fracture to his C2 vertebra.  He was placed in Gardner-Wells tongs for skeletal cervical traction.  

A September 1998 VA social work note indicates that the Veteran denied a history of psychiatric problems.  

On VA mental health assessment in June 2006, the Veteran's chief complaints were night sweats and bad dreams.  He endorsed nightmares and described them as involving his being forced to do something he did not want to do, such as picking up cans.  He reported combat in Korea, but no trauma.  He reported that he saw a man with powder burns on his face, but that the was only mildly injured.  He reported that "they" went across the Freedom Bridge and were not supposed to, but nothing came of it.  He stated that he worried that civilians were injured while he was there, but saw no evidence of this.  He reported being stressed out by crowds since his mid-20s.  He reported that he smoked cannabis weekly; the provider noted that he educated the Veteran regarding the tendency of that substance to cause paranoia.  The Veteran became angry when provided information about substance abuse treatment, and specifically requested a diagnosis of PTSD.  The provider concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The diagnostic impression was anxiety disorder NOS, rule out generalized anxiety disorder.  

Subsequent VA records show that the Veteran participated in substance abuse treatment and group therapy.  

In September 2006, the Veteran indicated that while serving with the 1st Air Cavalry, he took small arms fire on a hill north of the Demilitarized Zone.  He indicated that the incident occurred in July 1974.

In November 2006, the Veteran reported to the VA PTSD medication clinic and requested to be placed in the PTSD program.  The provider noted the diagnoses from June 2006, as well as diagnoses rendered in September 2006, which included anxiety disorder NOS, rule out social anxiety disorder, rule out generalized anxiety disorder, alcohol dependence in partial remission, and marijuana dependence in partial remission.  The Veteran reiterated that he wished to participate in the PTSD program, noting that he was fired upon while serving in Korea in 1974.  He indicated that he had filed a claim for service connection and that treatment for PTSD might help with his ratings.  The provider concluded that PTSD diagnostic criteria were met by clinical interview

In February 2007, the Veteran stated that in November 1974, he witnessed a Korean Army squad discover a shallow tunnel extending 1000 meters from the north, beyond the Demilitarized Zone.  He noted that it was large enough to hide an infantry regiment.  He also indicated that in November 1974, an enemy device exploded during a joint investigation of the tunnel, resulting in the death of a Navy Commander and Korean Major.  He indicated that the unit to which he was assigned at this time was the 3rd Battalion, but the further unit designation was illegible.  

The Veteran was admitted for inpatient treatment in July 2007.  The August 2007 discharge summary indicates a diagnosis of PTSD per history, versus anxiety disorder NOS.  Stressors reported included stress of being on the Demilitarized Zone across the Freedom Bridge in 1974, being shot in the chest in 1967, and breaking his neck in 1981.  The Veteran had a positive cannabis screen in August 2007, and was irregularly discharged from the program for failure to comply with rules regarding substance use.

A September 2008 Social Security Administration disability determination indicates that the Veteran was disabled due to degenerative disc disease of the cervical and lumbar spines, with a secondary diagnosis of anxiety disorder.

During his February 2009 hearing, the Veteran testified that he was in the infantry during service, and that his assignments included on in South Korea, on the Demilitarized Zone.  He indicated that he received treatment for PTSD at VA, including group therapy and medication.  

In April 2009, the Veteran submitted the undated report of a private psychologist, J.R.M., Ph.D.  Dr. M. noted that the Veteran described a range of symptoms associated with depression and PTSD, dating to military service.  The Veteran reported that he had served in Korea, and related an experience of straying into enemy territory with others from his unit in the Demilitarized Zone.  He stated that they were unable to return for three weeks.  He noted that they came under small arms fire repeatedly and that the feared he would die.  He reported that following service, he was unable to maintain employment due to fearfulness of his coworkers.  He endorsed social withdrawal, discomfort around others, and distrust. He indicated that his sleep was disturbed, with dreams about his military experiences.  Dr. M. noted that the Veteran completed a Minnesota Multiphasic Personality Inventory (MMPI-2) and produced a valid profile.  He noted that the Veteran's profile was remarkable for the large number of infrequent responses he endorsed and for the large number of scales that were elevated, reflecting a broad range of significant symptoms of maladjustment and distress.  He noted that such was sometimes referred to as a "cry for help" profile and was typically produced by those who feel overwhelmed by their symptoms and unable to cope.  Dr. M. also noted that there might be a discrepancy between the Veteran's report of subjective distress and objective symptoms.  He indicated that while the Veteran did report some perceptual disturbances and social avoidant behaviors, there was no other indication of psychosis during the clinical examination and no report of psychotic behavior in the Veteran's history.  Dr. M. also noted that the Veteran completed the Trauma Symptom Inventory (TSI) and that his profile was broadly elevated, with one of the validity scales (atypical responding) falling outside the range considered to be valid.  He concluded that the Veteran presented with rather chronic anxiety and social maladjustment, with inability to cope with the usual stresses associated with social interaction.  He noted that the Veteran attributed his symptoms to his military experience when he and his comrades were trapped behind enemy lines for several weeks.  He concluded that his findings supported a diagnosis of PTSD.  

On VA examination in September 2010, the Veteran's history was reviewed.  He complained of crazy dreams and sleep disturbance.  He described nightmares involving something flipping over back and forth, of carrying a commanding officer in Korea who fell out of his jeep, and about an incident that occurred when he and others went across the Freedom Bridge but were not supposed to do that.  He also stated that he dreamed that people blew up but that it did not actually happen.  He indicated that he had experienced the dreams since he left the service in 1975, but that they had gotten significantly worse.  He indicated that he often thought he saw something in his house that was not there, and that he also believed he heard things when there was no one else in the house.  He stated that he thought about his experiences in Korea all of the time, and that fear triggered the thoughts.  The examiner noted that the Veteran did not display any anxiety as he recounted his experiences and that there was no change in his demeanor as he discussed his experiences in Korea.  The Veteran related that he was uncomfortable on crowds, and that the news and war movies triggered thoughts of his time in Korea.  During examination, the Veteran did not display overt anxiety or dysphoria.  The examiner concluded that the Veteran did not have a diagnosis of PTSD.  He stated that he did not find sufficient evidence to warrant that diagnosis.  He noted that while the Veteran reported some stressors, he did not display any degree of discomfort talking about those experiences, and in fact, did not display any anxiety at any time during the examination.  He concluded that frequency, severity, and duration of symptoms was not meaningful, not was in meaningful to attempt to establish a nexus between the reported stressor and PTSD symptoms.  He indicated that he did not find evidence of any psychiatric disorder negatively impacting employment.  He further stated that there was no impairment in thought processing or communication, and no evidence of another psychiatric disorder other than alcohol and marijuana abuse versus dependence.  

In an April 2012 addendum report, the examiner stated that at the time of the September 2010 examination, the Veteran did not display sufficient symptomatology to warrant a diagnosis of PTSD.  He specified that the Veteran did not discuss a consistent set of stressors, and that he did not demonstrate any significant degree of emotional reaction to the alleged stressors.  He further noted that there was no evidence of any other psychological condition related to the Veteran's military experience on examination.  He acknowledged that evaluation by Dr. M. had yielded a diagnosis of PTSD, but indicated that the examiner did not have the benefit of full review of the Veteran's treatment notes.  He indicated that there was evidence from Dr. M's report indicating that the Veteran might have generated an MMPI-2 profile of questionable validity, although the report stated otherwise.  He noted that the specter of overreporting could not be ruled out from the information in the report.  He concluded that there was simply no evidence indicating that the Veteran had a mental health condition caused or exacerbated by his time in service. 

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis conforming to DSM-IV criteria.  In this case, the Board acknowledges that a VA provider concluded in November 2006 that PTSD diagnostic criteria were met on clinical interview, and Dr. M. also concluded that a diagnosis of PTSD was supported.  However, there is no indication that the diagnosis assigned by these providers was made in full consideration of the DSM-IV criteria.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  In that regard, the VA provider evaluated the Veteran on an outpatient basis and did not provide a discussion of whether the Veteran's symptoms meet the full DSM-IV diagnostic criteria for an accurate diagnosis.  The same is true for Dr. M., who also related that the TSI scale was broadly elevated, with one of the validity scales falling outside the range considered to be valid.  The Board also notes that the Veteran was treated on an inpatient basis in 2007, and that the discharge summary notes PTSD per history; however, stressors reported by the Veteran included events occurring prior to service, during service, and following service.  

On the other hand, other VA providers have concluded that the diagnostic criteria for PTSD are not met.  They have also assessed other psychiatric diagnoses, but not PTSD.  The provider who assessed the Veteran in June 2006 specifically noted that the Veteran became angry when provided information  regarding substance abuse treatment and specifically requested a diagnosis of PTSD.  This provider concluded that the Veteran did not meet the diagnostic criteria for that diagnosis, and instead provided a diagnostic impression of anxiety disorder NOS, rule out generalized anxiety disorder.  Likewise, the September 2010 VA examiner concluded that the evidence was not sufficient to warrant a diagnosis of PTSD.  He noted that the Veteran did not display any degree of discomfort while relating his claimed stressors, and in fact, did not display any anxiety at any time during examination.  He concluded that it was not meaningful to attempt to establish a nexus between any reported stressor and PTSD symptoms because such a diagnosis was not warranted.  He concluded that there was no evidence of any psychiatric disorder other than alcohol and marijuana abuse versus dependence.  In an April 2012 addendum, the VA examiner specified that the Veteran did not discuss a consistent set of stressors, and did not demonstrate any significant degree of emotional reaction to his alleged stressors.  He acknowledged that Dr. M. had rendered a diagnosis of PTSD, but pointed out that Dr. M. did not have the benefit of review of the Veteran's full treatment notes.  He additionally stated that there was evidence suggesting that the Veteran might have generated a questionably valid MMPI-2 profile, noting that over reporting by the Veteran could not be ruled out.  He concluded that there was no evidence showing that the Veteran had a mental health condition that was caused or exacerbated by service.  

In assigning high probative value to the September 2010 VA examiner's opinion, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file (to include assessments which rendered diagnoses of PTSD), obtained a history from the Veteran, and conducted a complete examination.  There is no indication that this examiner was not fully aware of the Veteran's past psychiatric history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements, and those of the VA psychologist who does not appear to have conducted a full diagnostic evaluation, and the private provider who did not have access to the Veteran's entire recorded history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's own assertion that he has an acquired psychiatric disorder that is related to service.  However, while he is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, VA providers have recorded the Veteran's insistence that he be given such a diagnosis of PTSD.  In June 2006, he specifically requested a diagnosis of PTSD, becoming angry when presented with information regarding substance abuse treatment.  In November 2006, the Veteran explained to a VA provider that he had filed a claim for service connection and that treatment for PTSD might help.  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiner who conducted a full and comprehensive assessment in September 2010 and provided a well reasoned addendum in April 2012.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Board concludes that the weight of the evidence is against a finding of a PTSD diagnosis conforming to the DSM-IV at any time during the course of the appeal.  Therefore, the holding in McClain is inapplicable. 

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD.  Moreover, there is no evidence that any acquired psychiatric disorder other than PTSD is related to service.  On this basis, this claim must be denied.  

	Heart Condition

On enlistment examination in August 1973, the Veteran reported that he had sustained a gunshot wound to the chest in 1968.  The examiner noted that there were no residuals.  A routine chest X-ray revealed no abnormality of the heart.  

An August 1977 VA treatment record indicates the Veteran's complaint of left chest pain in the area of a scar.  The provider noted that the Veteran had undergone chest surgery for a gunshot wound.  A chest X-ray was noted to show an abnormal heart shape, but the provider indicated that it might be the surgical scar.  The diagnosis was musculoskeletal chest pain.

The Veteran attempted to enlist in the National Guard in August 1977.  On enlistment examination, an X-ray revealed that his trachea was displaced to the right by a probable thyroid or neck mass.  The examiner also noted that there might be cardiac abnormality.  The Veteran was referred to VA for evaluation.  

VA records dated in June 1978 indicate that the Veteran was found to have a cold nodule in the left lobe of his thyroid.  A June 1978 chest X-ray indicates that the heart size was within normal limits.  An August 1978 treatment record indicates that the Veteran had had an "unusual" ECG.  A chest X-ray report indicated that the heart silhouette remained of normal size with a slightly prominent left ventricular region.  Following physical examination, a cardiologist noted that a chest X-ray was normal and echocardiogram was within normal limits.  He concluded that there was no real cardiac diagnosis and no contraindication to a planned thyroidectomy.  

On National Guard enlistment examination in November 1978, the Veteran denied shortness of breath, pain or pressure in his chest, palpitation or pounding heart, and heart trouble.  

The Veteran underwent an employment physical examination in January 1983 for a job as a nursing assistant at a VA medical center (VAMC).  He denied shortness of breath, pain or pressure in his chest, palpitation or pounding heart, and heart trouble.    

The Veteran presented at a VA facility in March 2000, complaining of chest pain on the left.  The impression was musculoskeletal pain.  

A June 2006 VA Holter report indicates no sinus rhythm, no AV conduction difficulties, and isolated ventricular ectopy.  

During his February 2009 hearing, the Veteran testified that a heart murmur was identified about six months after his discharge from active service.  He noted that currently, he experienced fluttering of his heart.  He indicated that he was not undergoing treatment for a heart condition.  

On VA examination in August 2010, the Veteran's history was reviewed.  The examiner noted that there was no indication of heart murmur during service.  he indicated that a Holter scan in 2006 revealed isolated premature ventricular contractions, isolated premature atrial contractions, no runs of any tachycardia, and no murmur.  He noted that the Veteran did not have classic angina and was not restricted in activities.  Following examination, the diagnosis was benign palpitations, with no evidence of organic heart disease.  The examiner concluded that after review of the claims files, interview with the Veteran, and examination, there was no evidence of heart disease in service or exacerbated by service.  He pointed out that the Veteran did not have organic heart disease.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for a heart condition.  In this regard, the Board notes that although preoperative testing in August 1978 revealed a potential cardiac problem, further assessment resulted in a cardiologist's conclusion that there was no cardiac diagnosis and no contraindication to a planned thyroidectomy.  The evidence pertinent to this claim indicates that the Veteran does not have a heart condition.

To the extent that the Veteran asserts that he has a heart condition that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of a heart condition because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

In this case, a VA examiner concluded that the Veteran did not  organic heart disease.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the evidence does not demonstrate a heart condition.  As such, service connection is unwarranted on the basis that there is no competent evidence of a current disability.  



	(CONTINUED ON NEXT PAGE)



The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a thyroid condition is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a heart condition is denied.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


